Citation Nr: 0517627	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-08 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.W., and D.L.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1943 to July 1945.  The 
veteran died in February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2002, the appellant 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  In light of the determination below, the Board 
finds the appellant's claim for compensation under the 
provisions of 38 U.S.C.A. § 1318 is moot.


FINDING OF FACT

The medical evidence shows that there is a reasonable 
probability that the veteran's death due to myocardial 
infarct, sepsis, and pneumonia was incurred as a result of 
medication taken for his service-connected psychiatric 
disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, the veteran's death certificate listed the 
cause of his death as myocardial infarct, sepsis, and 
pneumonia.  VA records show that at the time of the veteran's 
death service connection had been assigned for post-traumatic 
stress disorder (PTSD) (100 percent), defective hearing (20 
percent), and tinnitus (10 percent).

In statements and personal hearing testimony submitted in 
support of the claim the appellant asserted that the 
veteran's long-time use of the medication Stelazine for his 
service-connected PTSD had resulted in Parkinson's-like 
symptoms and an eventual inability to swallow.  It was 
claimed that because of this inability to swallow a feeding 
tube had been inserted and the veteran subsequently developed 
the infection and aspiration pneumonia that caused his death.  

VA examination in April 1966 noted the veteran was taking 
Stelazine daily.  An April 2001 VA medical report noted the 
veteran had received psychotropic medications including 
Sertraline and Olanzapine which could cause dysphagia, but 
that the disorder could also be caused by other pathological 
conditions.  The examiner stated it was impossible to 
determine the etiology of the veteran's dysphagia.

Medical literature submitted in support of the claim included 
articles noting that antipsychotic/neuroleptic medications 
such as Olanzapine may result in pseudo-Parkinsonism 
contributing to dysphagia.  Another report noted Olanzapine 
and other anti-psychotic drugs should be used cautiously in 
patients at risk for aspiration pneumonia.  

An April 2004 VA medical opinion noted there were no records 
of the detailed work-up that led to a feeding tube placement 
and that it could not be confirmed that the veteran had 
dysphagia.  The examiner stated that in the absence of 
records confirming dysphagia an opinion as to the etiology 
could not be provided.  It was noted, however, that in 
patients that cannot protect their airway from their own 
secretions or feedings there was a baseline increased risk 
for aspiration.  The examiner stated it was likely this, 
rather than the feeding tube itself, contributed to the 
veteran's aspiration pneumonia.  

Thereafter, a copy of a "Dysphagia Evaluation" report dated 
September 25, 1998, was added to the records assembled for 
appellate review.  This report reflects that the veteran was 
seen for a clinical dysphagia evaluation on September 22 and 
a videofluoroscopy swallow study on September 24, 1998.  The 
assessment was as follows:  "Severe pharyngeal dysphagia 
characterized by reduced pharyngeal bolus propulsion, large 
amounts of stasis in the valleculae and pyriform sinus, 
laryngeal penetration and silent aspiration.  Prognosis for 
improvement is guarded given the patient's age and cognitive 
status."

On September 29, 1998, the veteran was placed on nasogastric 
tube feedings at the recommendation of the dysphagia team.  
He tolerated his feedings.  Subsequently, in October 1998, he 
had a percutaneous endoscopic gastrostomy inserted.  
Thereafter, he was fed through a gastrostomy tube.  Treatment 
records dated in December 1999 show that the veteran's 
gastrostomy tube had been plugging frequently.  In January 5, 
2000, the veteran's abdomen was noted to be distended, soft, 
and firm.  Medication and extra fluids were given.  On 
January 23, 2000, he was seen for a fever of 103.4 degrees, 
tachypnea and diaphoresis.  He was noted to have rhonchi in 
his lungs with decreased breathing sounds on the right.  His 
abdomen was soft and nontender with his feeding tube in 
place.  An impression of aspiration pneumonia was rendered.  
He was transferred to the East Orange, New Jersey, VA Medical 
Center (VAMC).

The veteran remained hospitalized with a fever at the East 
Orange VAMC from January 23, 2000, until his death on 
February 1, 2000.  Laboratory findings during this 
hospitalization were positive for a Staph infection.  He was 
transferred to the Medical Intensive Care Unit (MICU) for 
impending respiratory failure with only a transient response 
to Lasix and Proventil nebulizer.  While in the MICU, he had 
a possible left lower lobe infiltrate.  He was noted to have 
pneumonia and probable aspiration.  Laboratory findings were 
consistent with a myocardial infarction.  Chest x-ray 
revealed congestive heart failure and left lower lobe 
infiltrate.  Principal diagnosis was septic shock with 
additional diagnoses of myocardial infarction, diabetes, 
dementia, coronary artery disease, and hypertension. 

In an April 2005 report, a VA medical expert who reviewed the 
records in this case, stated that the possible etiologies for 
pharyngeal dysphagia included dementia and neuroleptic 
medication.  It was noted that both of these factors may have 
contributed to the disorder, but that it could not be 
determined which of these was the main factor.  The physician 
also stated that the main contributing factor for the 
veteran's aspiration was pharyngeal dysphagia which can lead 
to pneumonia and sepsis.

In a statement dated in June 2005, C. Bash, M.D., reported 
that he had reviewed the records in this case and offered the 
following opinion:  

It is my opinion that this patient's 
swallowing problems were likely due to 
his service induced need for psychotropic 
medications and that this swallowing 
problems likely lead to his aspiration 
pneumonia and eventual demise.

Based upon the evidence of record, the Board finds the 
medical evidence shows the veteran's death due to myocardial 
infarct, sepsis, and pneumonia was incurred as a result of 
medication taken for his service-connected psychiatric 
disorder.  The medical evidence demonstrates dysphagia was 
the main contributing factor for the veteran's aspiration 
pneumonia and that his use of neuroleptic medication for a 
service-connected disability may have caused his dysphagia.  
Applying all reasonable doubt in the appellant's favor, the 
Board find entitlement to service connection for the cause of 
the veteran's death should be granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


